UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-7270


JUAN CARLOS FLORES,

                    Petitioner - Appellant,

             v.

EARL R. BARKSDALE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:17-cv-00725-TSE-IDD)


Submitted: February 22, 2018                                 Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Juan Carlos Flores, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Carlos Flores seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 (2012) petition and dismissing without prejudice for failure to comply

with a prior order directing him to pay a required filing fee or file an in forma pauperis

application. * The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012). We have independently

reviewed the record and conclude that Flores has not made the requisite showing.

Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




      *
         We conclude that the district court’s order is final and appealable because the
defect identified by the district court must be cured by something more than an
amendment to the allegations in the § 2254 petition. Goode v. Cent. Va. Legal Aid Soc’y,
Inc., 807 F.3d 619, 623-24 (4th Cir. 2015).


                                            2